As filed with the Securities and Exchange Commission on May 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22397 IronBridge Funds, Inc. (Exact name of registrant as specified in charter) One Parkview Plaza Suite 700 Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (Zip code) John G. Davis One Parkview Plaza, Suite 700 Oakbrook Terrace, Illinois 60181 (Name and address of agent for service) (630) 684-8300 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2015 Date of reporting period: March 31, 2015 Item 1. Schedule of Investments. IronBridge Small Cap Fund Schedule of Investments March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS - 95.1% Aerospace & Defense - 3.4% Curtiss-Wright Corp. $ Esterline Technologies Corp. (a) Orbital ATK, Inc. Auto Components - 1.0% Tenneco, Inc. (a) Banks - 7.2% BankUnited, Inc. Banner Corp. Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. Square 1 Financial, Inc. - Class A (a) SVB Financial Group (a) Biotechnology - 2.5% Genomic Health, Inc. (a) Isis Pharmaceuticals, Inc. (a) OncoMed Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Building Products - 1.0% Universal Forest Products, Inc. Capital Markets - 1.7% Stifel Financial Corp. (a) Chemicals - 3.5% Methanex Corp. NewMarket Corp. PolyOne Corp. Sensient Technologies Corp. Commercial Services & Supplies - 0.7% Mobile Mini, Inc. Communication Equipment - 0.8% ShoreTel, Inc. (a) Sierra Wireless, Inc. (a) Construction & Engineering - 0.4% MasTec, Inc. (a) Consumer Finance - 0.8% PRA Group, Inc. (a) Containers & Packaging - 1.1% AptarGroup, Inc. Electric Utilities - 2.1% El Paso Electric Co. ITC Holdings Corp. Electrical Equipment - 1.8% Acuity Brands, Inc. EnerSys, Inc. Electronic Equipment, Instruments & Components - 3.5% Cognex Corp. IPG Photonics Corp. (a) Littelfuse, Inc. Trimble Navigation Ltd. (a) Energy Equipment & Services - 2.9% Atwood Oceanics, Inc. Helix Energy Solutions Group, Inc. (a) Newpark Resources, Inc. (a) Superior Energy Services, Inc. Food & Staples Retailing - 2.1% Casey's General Stores, Inc. Gas Utilities - 1.7% UGI Corp. Health Care Equipment & Supplies - 5.1% DexCom, Inc. (a) Neogen Corp. (a) STERIS Corp. West Pharmaceutical Services, Inc. Health Care Providers & Services - 3.9% Acadia Healthcare Company, Inc. (a) LifePoint Hospitals, Inc. (a) Health Care Technology - 1.8% Medidata Solutions, Inc. (a) Omnicell, Inc. (a) Hotels, Restaurants & Leisure - 2.5% Buffalo Wild Wings, Inc. (a) Ruby Tuesday, Inc. (a) Household Durables - 1.3% Libbey, Inc. Meritage Homes Corp. (a) Information Technology Services - 2.0% Jack Henry & Associates, Inc. Insurance - 5.1% Alleghany Corp. (a) American Financial Group, Inc. Argo Group International Holdings Ltd. Endurance Specialty Holdings Ltd. Life Science Tools & Services - 1.8% Cepheid, Inc. (a) Fluidigm Corp. (a) PAREXEL International Corp. (a) Machinery - 5.2% IDEX Corp. ITT Corp. Lincoln Electric Holdings, Inc. Snap-on, Inc. Marine - 0.5% Navios Maritime Holdings, Inc. Media - 0.7% Harte-Hanks, Inc. Metals & Mining - 0.8% Carpenter Technology Corp. Multi-Utilities - 1.2% Black Hills Corp. Oil, Gas & Consumable Fuels - 1.3% Bill Barrett Corp. (a) Carrizo Oil & Gas, Inc. (a) Professional Services - 0.4% WageWorks, Inc. (a) Real Estate Investment Trusts - 5.6% Alexandria Real Estate Equities, Inc. Corporate Office Properties Trust EastGroup Properties, Inc. Mid-America Apartment Communities, Inc. Potlatch Corp. Redwood Trust, Inc. Semiconductors & Semiconductor Equipment - 4.0% Cypress Semiconductor Corp. Power Integrations, Inc. Skyworks Solutions, Inc. Software - 4.8% Aspen Technology, Inc. (a) Guidewire Software, Inc. (a) Manhattan Associates, Inc. (a) Proofpoint, Inc. (a) PTC, Inc. (a) Specialty Retail - 2.2% Tractor Supply Co. Textiles, Apparel & Luxury Goods - 5.8% Deckers Outdoor Corp. (a) G-III Apparel Group Ltd. (a) Under Armour, Inc. - Class A (a) Wolverine World Wide, Inc. Trading Companies & Distributors - 1.3% Applied Industrial Technologies, Inc. GATX Corp. TOTAL COMMON STOCKS (Cost $276,188,400) $ SHORT-TERM INVESTMENTS - 5.2% MONEY MARKET -5.2% STIT - Liquid Assets Portfolio - 0.09% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $23,654,013) TOTAL INVESTMENTS - 100.3% (Cost $299,842,413) Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge SMID Cap Fund Schedule of Investments March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS - 95.9% Aerospace & Defense - 1.0% Esterline Technologies Corp. (a) $ Banks - 5.1% Comerica, Inc. Cullen/Frost Bankers, Inc. First Republic Bank SVB Financial Group (a) Biotechnology - 1.6% Genomic Health, Inc. (a) Isis Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Capital Markets - 2.9% Legg Mason, Inc. Stifel Financial Corp. (a) Chemicals - 6.6% FMC Corp. International Flavors & Fragrances, Inc. Methanex Corp. PolyOne Corp. RPM International, Inc. Commercial Services & Supplies - 2.0% Stericycle, Inc. (a) Construction & Engineering - 1.1% Quanta Services, Inc. (a) Construction Materials - 1.1% Eagle Materials, Inc. Electric Utilities - 1.0% ITC Holdings Corp. Electrical Equipment - 2.8% Acuity Brands, Inc. AMETEK, Inc. Electronic Equipment, Instruments & Components - 4.3% Avnet, Inc. Cognex Corp. FLIR Systems, Inc. Trimble Navigation Ltd. (a) Energy Equipment & Services - 1.2% Oceaneering International, Inc. Oil States International, Inc. (a) Gas Utilities - 2.5% National Fuel Gas Co. UGI Corp. Health Care Equipment & Supplies - 5.6% DexCom, Inc. (a) IDEXX Laboratories, Inc. (a) Teleflex, Inc. West Pharmaceutical Services, Inc. Health Care Providers & Services - 2.2% Universal Healthcare Services, Inc. - Class B Health Care Technology - 0.4% Medidata Solutions, Inc. (a) Hotels, Restaurants & Leisure - 1.4% Buffalo Wild Wings, Inc. (a) Household Durables - 3.0% Harman International Industries, Inc. NVR, Inc. (a) Household Products - 3.5% Church & Dwight Co., Inc. Industrial Conglomerates - 1.4% Carlisle Cos., Inc. Information Technology Services - 2.6% Computer Sciences Corp. Jack Henry & Associates, Inc. Insurance - 7.4% Alleghany Corp. (a) American Financial Group, Inc. Markel Corp. (a) Torchmark Corp. Internet Software & Services - 0.3% Pandora Media, Inc. (a) Leisure Products - 0.9% Polaris Industries, Inc. Life Sciences Tools & Services - 1.6% Cepheid, Inc. (a) Illumina, Inc. (a) Machinery - 3.0% ITT Corp. Snap-on, Inc. Marine - 0.6% Kirby Corp. (a) Multi-Utilities - 1.3% CMS Energy Corp. Oil, Gas & Consumable Fuels - 2.1% Carrizo Oil & Gas, Inc. (a) Energen Corp. Professional Services - 0.4% WageWorks, Inc. (a) Real Estate Investment Trusts - 7.1% Acadia Realty Trust Alexandria Real Estate Equities, Inc. Essex Property Trust, Inc. Federal Realty Investment Trust Redwood Trust, Inc. Real Estate Management & Development - 1.1% Alexander & Baldwin, Inc. Road & Rail - 1.3% Old Dominion Freight Line, Inc. (a) Semiconductors & Semiconductor Equipment - 2.6% Cypress Semiconductor Corp. Power Integrations, Inc. Software - 3.2% Aspen Technology, Inc. (a) Manhattan Associates, Inc. (a) Open Text Corp. Proofpoint, Inc. (a) Specialty Retail - 4.5% Tractor Supply Co. Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 4.0% G-III Apparel Group Ltd. (a) Under Armour, Inc. - Class A (a) Trading Companies & Distributors - 1.2% GATX Corp. United Rentals, Inc. (a) TOTAL COMMON STOCKS (Cost $582,254,938) $ SHORT-TERM INVESTMENTS - 4.3% MONEY MARKET- 4.3% STIT - Liquid Assets Portfolio - 0.09% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $35,970,205) TOTAL INVESTMENTS -100.2% (Cost $618,225,143) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Global Fund Schedule of Investments March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS - 99.3% Belgium - 2.2% Anheuser-Busch InBev NV $ Canada - 2.7% Brookfield Asset Management, Inc. - Class A France - 1.0% Safran SA Germany - 7.6% Bayer AG Continental AG Linde AG Japan - 8.3% Astellas Pharma, Inc. Komatsu Ltd. SMC Corp. Sumitomo Mitsui Financial Group, Inc. Unicharm Corp. Netherlands - 2.2% ING Groep NV (a) Sweden - 2.3% Svenska Handelsbanken AB - Class A Switzerland - 11.7% Givaudan SA Nestle SA Novartis AG TE Connectivity Ltd. United Kingdom - 3.7% HSBC Holdings PLC Prudential PLC United States - 57.6% Apple, Inc. Cerner Corp. (a) Comcast Corp. - Class A Costco Wholesale Corp. CVS Health Corp. Discover Financial Services Ecolab, Inc. EOG Resources, Inc. First Republic Bank Google, Inc. - Class A (a) Google, Inc. - Class C (a) Illinois Tool Works, Inc. Microsoft Corp. National Fuel Gas Co. Occidental Petroleum Corp. Roper Industries, Inc. Stericycle, Inc. (a) The Charles Schwab Corp. The Walt Disney Co. Thermo Fisher Scientific, Inc. Union Pacific Corp. VF Corp. Visa, Inc. - Class A Whirlpool Corp. Zoetis, Inc. TOTAL COMMON STOCKS (Cost $11,933,049) $ SHORT-TERM INVESTMENTS - 3.1% MONEY MARKET - 3.1% STIT - Liquid Assets Portfolio - 0.09% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $483,400) TOTAL INVESTMENTS -102.4% (Cost $12,416,449) Liabilities in Excess of Other Assets - (2.4)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Large Cap Fund Schedule of Investments March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS - 96.5% Aerospace & Defense - 1.1% Precision Castparts Corp. $ Banks - 6.7% Citigroup, Inc. First Republic Bank Wells Fargo & Co. Biotechnology - 1.3% Biogen Idec, Inc. (a) Capital Markets - 3.9% The Charles Schwab Corp. The Goldman Sachs Group, Inc. Chemicals - 5.8% Airgas, Inc. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Commercial Services & Supplies - 2.3% Stericycle, Inc. (a) Computers & Peripherals - 3.9% Apple, Inc. EMC Corp. Consumer Finance - 1.7% Discover Financial Services Diversified Telecommunication Services - 2.0% Verizon Communications, Inc. Electric Utilities - 2.0% NextEra Energy, Inc. Electronic Equipment, Instruments & Components - 1.9% Amphenol Corp. - Class A Trimble Navigation Ltd. (a) Energy Equipment & Services - 1.7% Schlumberger Ltd. Food & Staples Retailing - 2.7% Costco Wholesale Corp. Food Products - 1.2% Archer-Daniels-Midland Co. Gas Utilities - 1.0% National Fuel Gas Co. Health Care Equipment & Supplies - 2.4% Boston Scientific Corp. (a) IDEXX Laboratories, Inc. (a) Health Care Providers & Services - 1.8% McKesson Corp. Health Care Technology - 1.0% Cerner Corp. (a) Household Durables - 1.0% Harman International Industries, Inc. Household Products - 2.4% Colgate-Palmolive Co. Industrial Conglomerates - 4.6% Danaher Corp. Roper Industries, Inc. Information Technology Services - 4.0% Fiserv, Inc. (a) Visa, Inc. - Class A Insurance - 1.4% Aon PLC InternetSoftware& Services - 3.6% Amazon.com, Inc. (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) Life Sciences Tools & Services - 2.7% Illumina, Inc. (a) Thermo Fisher Scientific, Inc. Machinery - 2.0% Illinois Tool Works, Inc. Media - 6.0% Comcast Corp. - Class A The Walt Disney Co. Metals & Mining - 0.8% Alcoa, Inc Multiline Retail - 1.3% Target Corp. Oil, Gas & Consumable Fuels - 3.3% Cabot Oil & Gas Corp. Occidental Petroleum Corp. Pharmaceuticals - 4.5% AbbVie, Inc. Johnson & Johnson Real Estate Investment Trusts - 3.1% AvalonBay Communities, Inc. Simon Property Group, Inc. Road & Rail - 2.2% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 1.2% Altera Corp. Software - 3.0% Adobe Systems, Inc. (a) Microsoft Corp. Specialty Retail - 2.0% Lowe's Cos., Inc. Textiles, Apparel & Luxury Goods - 3.0% Under Armour, Inc. - Class A (a) VF Corp. TOTAL COMMON STOCKS (Cost $19,822,555) $ SHORT-TERM INVESTMENTS - 3.5% MONEY MARKET - 3.5% STIT Liquid Assets Portfolio - 0.09% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $916,849) TOTAL INVESTMENTS -100.0% (Cost $20,739,404) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at March 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent sale price. Shares of underlying mutual funds are valued at their respective NAVs. Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain countries, market maker prices, usually the mean between the bid and ask prices, are used. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors (the “Board”). The Board has retained an independent fair value pricing service to assist in valuing foreign securities held by the IronBridge Global Fund. The pricing service monitors the market daily for significant movement and systematically applies a fair value adjustment factor to foreign securities when a tolerance trigger is met. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by ICM pursuant to guidelines established by the Board of Directors. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities, and changes in benchmark security indices). Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of March 31, 2015: IronBridge Small Cap Fund Level 1 Level 2 Level 3 Total Equity Common Stocks* $ $
